DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 23, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-51, 53-55, 64, 67, 68, 78, and 85-87 are canceled.
Claim Rejections - 35 USC § 112
The rejection of claim 86 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on September 29, 2021 is withdrawn in view of the Amendment received on December 23, 2021.
The rejection of claim 89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on September 29, 2021 is withdrawn in view of the Amendment received on December 23, 2021.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 depends from claim 52.
Claim 52 has been amended to recite that the variable region is 4 to 20 nucleotides in length and is degenerate among the plurality of primers.
Claim 62 then recites that primers of the plurality have sequence that are 100% comprised of two non-complementary and non-self-complementary nucleotides.
Based on Applicants’ own argument that a degenerate nucleotide, “N” must have all of the A, G, C, and T, nucleotides (see pages 11 and 12, Response), a primer that is composed of 100% non-complementary nucleotides cannot have all of such nucleotides therein.  For example, if the primer is made up of 100% non-complementary nucleotides, such as AGAGAGAGAGN, that “N” position will have a “T” as one of the potential sequences. Then that sequence cannot contain 100% non-complementary nucleotides as A and T are complementary to each other.
Claim Rejections - 35 USC § 101
The rejection of claims 64 and 86 under 35 U.S.C. 101 for being directed to the judicial exception of fragments of nucleic acids which exist in nature without 
Rejection - Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 52, 56-63, 65, 66, 69-77, 79-81, 83, 84, 88, and 89 under 35 U.S.C. 101 for being directed to the judicial exception of fragments of nucleic acids which exist in nature without significantly more, made in the Office Action mailed on September 29, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on December 23, 2021 have been carefully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
The claims recite a kit comprising a population of primers which embrace fragments of nucleic acids which otherwise exist in nature, which is a non-patent eligible subject matter. This judicial exception is not integrated into a practical application because and thus insufficient to amount to significantly more than the judicial exception for the following reasons.

comprise a sequence which is non-self-complementary and non-complementary to each other;
comprise a variable region and a constant region, wherein the constant region is positioned 5’ to the variable region; and
comprise 70% or more of two non-complementary and non-self-complementary nucleotides.
For the purpose of analysis, the decision from Ambry is adopted herein, wherein the court held that a primer pair direct to an otherwise naturally existing gene:
“The primer before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible” (page 7)

The court found that the primers were not patent eligible because they contained the “identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind” and that they were structurally identical to the ends of DNA strands found in nature” (page 7).
Also in Myriad, the court stated, “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible” (Id. At 2117)

The fact that the claimed population of polynucleotide primers embrace naturally existing DNA fragments is evidenced by the below search results:
PREDICTED: Homo sapiens proline rich Gla (G-carboxyglutamic acid) 3 (transmembrane) (PRRG3), transcript variant X3, mRNA 
Sequence ID: ref|XM_011531198.1|Length: 1161Number of Matches: 3
Related Information
Gene-associated gene details
Range 1: 1055 to 1067GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  1055  CTCTCTCTCTCTCtttctttttat  1067


PREDICTED: Homo sapiens Rac/Cdc42 guanine nucleotide exchange factor (GEF) 6 (ARHGEF6), transcript variant X8, mRNA 
Sequence ID: ref|XM_005262501.2|Length: 5205Number of Matches: 3
Related Information
Range 1: 2833 to 2845GenBankGraphics Next Match Previous Match First Match 

Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  2833  CTCTCTCTCTCTCtccctct  2845

As it can clearly be seen fragments of naturally existing DNA molecules are made up of repeating units of CTs which are: a) non-self-complementary, and non-complementary to each other; b) comprise a variable region and a constant region (see the non-bold region being constant and the bolded region being variable), and have sequences that are 70% or more comprised of two non-complementary and non-self-complementary nucleotides.
The disclosed region of the naturally occurring DNAs consists of 100% C and Ts which are non-complementary nucleotides.
The naturally existing fragment regions therefore meet the physical limitations of the population of primers as claimed in claims 52-65 and therefore renders the claimed population of polynucleotide primers patent ineligible.  While the kit further recites that these population of polynucleotide primers are enclosed in a container, and further packaged therein are polymerases and agents which enhance processitive, such limitations do not amount to significantly more than the judicial exceptions as they are a collection of other judicial exceptions (i.e., polymerases and proteins) described Response to Arguments:
	Applicants traverse the rejection.
	Applicants’ argument is based on their interpretation of the word, “degenerate nucleotide” as having the requirement that for every degenerate position, all nucleotides, A, C, G, and T must be present. (pages 11 and 12, Response).
	In other words, if a primer with AAAAN, with N being degenerate nucleotide, Applicants’ position is that the breadth covering that claim is AAAAA, AAAAC, AAAAG, and AAAAT and that all these sequences must be present under the term, “degenerate nucleotide”.
	However, this is completely inconsistent with Applicants’ own usage of the term by their own specification.

    PNG
    media_image1.png
    364
    815
    media_image1.png
    Greyscale
According to Applicants’ own Figure, the so-called degenerate nucleotide is disclosed being in the alternative, A, C, G, or T (see below):





    PNG
    media_image2.png
    239
    984
    media_image2.png
    Greyscale
In addition, Applicants’ own specification on section [0182] defines the term, “degenerate” as the below:

	Clearly, the word, “degenerate” as Applicants intend is to mean that the position occupied by at such position can be A, G, C, or T (i.e., can be selected from a variety of choices of nucleotides) and that not every single permutation of these nucleotides must be present in each of the oligonucleotide at said position.
	Notwithstanding the lack of merit to Applicants’, the Office, in the attempt to further prosecution provides additional evidence that the sequence disclosed previously in the Office Action can have degeneracy in each of the last three nucleotide positions, and these sequences are naturally existing.
	For example, the below sequence exists in nature:
PREDICTED: Homo sapiens Rac/Cdc42 guanine nucleotide exchange factor (GEF) 6 (ARHGEF6), transcript variant X8, mRNA 
Sequence ID: ref|XM_005262501.2|Length: 5205Number of Matches: 3
Related Information
Range 1: 2833 to 2845GenBankGraphics Next Match Previous Match First Match 

Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  2833  CTCTCTCTCTCTCtccctct  2845

The sequence CTCTCTCTCTCTCtccctct has seven nucleotides which is being identified as a variable region, wherein the last three nucleotides “tct” are designated as degenerate (3/7 = 43% of the variable region).
The Office has attempted to discover whether naturally existing sequences covering all alternative nucleotides were found for the three designated positios.
Therefore, the Office has sought to look for CTCTCTCTCTCTCtcccXXX, wherein X is A, G, C, and T.
	These sequences were as follows:
CTCTCTCTCTCTCtcccTct (nucleotide T at first X, already shown above)
CTCTCTCTCTCTCtcccAct (nucleotide A at first X)
CTCTCTCTCTCTCtcccGct (nucleotide G at first X)
CTCTCTCTCTCTCtcccCct (nucleotide C at first X)
CTCTCTCTCTCTCtccctGt (nucleotide G at second X)
CTCTCTCTCTCTCtccctAt (nucleotide A at second X)
CTCTCTCTCTCTCtccctTt (nucleotide T at second X)
CTCTCTCTCTCTCtccctcA (nucleotide A at third X)
CTCTCTCTCTCTCtccctcG (nucleotide G at third X)
CTCTCTCTCTCTCtccctcC (nucleotide C at third X)

	These sequences were found to be naturally existing:
Caenorhabditis briggsae isolate QX1410_ONT chromosome IV
Sequence ID: CP090894.1Length: 17080301Number of Matches: 127

Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1        CTCTCTCTCTCTCTCCCACT  20
                ||||||||||||||||||||
Sbjct  1593293  CTCTCTCTCTCTCTCCCACT  1593312

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 72
Range 1: 12463620 to 12463639GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCGCT  20
                 ||||||||||||||||||||
Sbjct  12463639  CTCTCTCTCTCTCTCCCGCT  12463620

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 83
Range 1: 4590521 to 4590540GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCCCT  20
                ||||||||||||||||||||
Sbjct  4590540  CTCTCTCTCTCTCTCCCCCT  4590521

Caenorhabditis briggsae isolate QX1410_ONT chromosome V
Sequence ID: CP090895.1Length: 19933398Number of Matches: 80
Range 1: 13889377 to 13889396GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCTGT  20
                 ||||||||||||||||||||
Sbjct  13889396  CTCTCTCTCTCTCTCCCTGT  13889377

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 90
Range 1: 1384979 to 1384998GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1        CTCTCTCTCTCTCTCCCTAT  20
                ||||||||||||||||||||
Sbjct  1384979  CTCTCTCTCTCTCTCCCTAT  1384998

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 164
Range 1: 13532822 to 13532841GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1         CTCTCTCTCTCTCTCCCTTT  20
                 ||||||||||||||||||||
Sbjct  13532822  CTCTCTCTCTCTCTCCCTTT  13532841


Caenorhabditis briggsae isolate QX1410_ONT chromosome V
Sequence ID: CP090895.1Length: 19933398Number of Matches: 138
Range 1: 2302524 to 2302543GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCTCA  20
                ||||||||||||||||||||
Sbjct  2302543  CTCTCTCTCTCTCTCCCTCA  2302524

Caenorhabditis briggsae isolate QX1410_ONT chromosome III
Sequence ID: CP090893.1Length: 14810976Number of Matches: 140
Range 1: 1073090 to 1073109GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCTCG  20
                ||||||||||||||||||||
Sbjct  1073109  CTCTCTCTCTCTCTCCCTCG  1073090
Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 95
Range 1: 21602830 to 21602849GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCTCC  20
                 ||||||||||||||||||||
Sbjct  21602849  CTCTCTCTCTCTCTCCCTCC  21602830

	While the above does not show every permutation of 43 permutations at the three X positions, the Office is attempting to demonstrate that Applicants’ breadth of the claims continue to cover naturally occurring sequences.  However, it is reiterated herein that that Office need not show such a showing because Applicants’ arguments are not persuasive as noted above.
Next, Applicants contend that the inclusion of non-naturally occurring polymerase in to a kit, when considering the “claim as a whole”, should result in the answer, “no” to Step 2A, prong-1 (page 13, Response).
The Office respectfully disagree.  

The analysis is not an analysis involving the claim “as a whole”, but whether or not the claim recites a judicial exception.  And to this end, as discussed above, claim embraces nucleic acid sequences which are found in nature (i.e., judicial exception) and therefore, the answer to prong-1 of Step 2A inquiry would be a, “yes.”
The consideration of the claim “as a whole” is under prong-2, Step 2A and Step 2B analysis, where additional elements recited in the claim amount to significantly more than the recited judicial exception itself.  As discussed in the rejection already of record, the claim, “as a whole” do not amount to significantly more than the judicial exception and therefore, lack patent eligibility.
For these reasons, the rejection is maintained.
Conclusion
	No claims are allowed. 
	Claim 82 is objected to for being dependent on a rejected base claim.
	Claim 82 satisfies the requirement under 35 U.S.C. 101 because the primers comprise a labeled nucleotide. Therefore, there does not exist a judicial exception in the claim as naturally existing nucleic acids do not have the presently claimed primer structures whose nucleotide is labeled.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  

Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner

/YJK/